Citation Nr: 0837459	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence was submitted to re-open a 
claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and October 2006 rating 
decisions by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, found that new and material evidence had not 
been submitted to re-open the claims for service connection 
for a low back disorder.

In September 2008, the veteran presented personal testimony 
during a Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In an April 1995 decision the Board determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a low back disorder; that 
determination has become final.

3.  Evidence added to the record since the April 1995 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for a low back disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.

A review of the December 2005 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The Board also finds 
the available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

In an April 1972 rating decision the RO denied entitlement to 
service connection for a back disorder.  It was noted, in 
essence, that there was no evidence that the veteran had a 
chronic back condition that could be competently connected to 
his active service.  The veteran did not appeal the RO's 
decision.  Thereafter, on several occasions, the veteran 
attempted to reopen his claim for service connection for a 
low back disorder.  Rating actions in April 1981, April 1988, 
and September 1991, as well as an April 1989 Board decision 
all denied the veteran's attempt to reopen his claim for 
service connection for a low disorder.  An RO rating action 
in August 1993 re-opened the veteran's claim for service 
connection for a low back disorder and denied the claim on a 
de novo basis.

In an April 1995 decision the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for a low back disorder but denied the 
claim on a de novo basis.  The veteran had submitted VA 
outpatient records, private treatment records, the results of 
a VA compensation and pension examination, an independent 
medical opinion, and testimony offered by the veteran and a 
lay person at a Board hearing in April 1992.  The Board 
determined that the submitted evidence did not establish that 
any current back disorder was related to his period of active 
service.  This decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the April 1995 decision includes 
additional VA outpatient records, additional private 
treatment records, seven lay statements, and testimony 
offered by the veteran and a lay person at a Board hearing in 
September 2008.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
April 1995 decision is not new, and is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence which demonstrates that the veteran has a low back 
disorder with a competent medical link to any event from his 
active duty, which was the basis for the prior determination.

There is no question that the veteran currently suffers from 
a back disorder.  Clearly, the veteran suffers pain in his 
back.  Unfortunately, the evidence submitted since the 
April 1995 denial does not competently show a medical 
connection between any present back symptoms and the 
veteran's active duty service.  The submitted current medical 
reports merely reflect the veteran's current condition, and 
are redundant of the evidence previously considered, and do 
not raise a reasonable possibility of substantiating the 
claim.  While the newly submitted VA and private medical 
reports from 1972 and 1974 show that the veteran was treated 
for a back disorder, they do not provide a connection between 
that back disorder and his active service.  The fact that the 
veteran underwent back surgery in 1972 was considered in 
prior RO decisions.  The seven newly submitted lay statements 
do not place the veteran's back injury within the time of his 
active service.  The statements are cumulative in that they 
espouse a theory that was previously considered and rejected 
in prior RO decisions.  Regrettably, none of the newly 
submitted records provide a competent connection between any 
presently diagnosed back disorder and any symptoms or event 
from active service.

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a low back 
disorder; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


